NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



               United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Argued October 5, 2010
                                  Decided November 8, 2010

                                             Before

                              WILLIAM J. BAUER, Circuit Judge 

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No.  10‐1454

CLEVELAND RAYFORD,                                    Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Southern District of Illinois.

       v.                                             No. 3:08‐cv‐00204‐JPG‐PMF

WEXFORD HEALTH SOURCES,                               J. Phil Gilbert,
INCORPORATED,                                              Judge.
     Defendant‐Appellee.



                                           O R D E R

       Dr. Cleveland Rayford sued Wexford Health Sources, alleging race discrimination under
42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e‐2(a)(1), because
Wexford did not rehire him for the position he sought after being laid off during a previous
downsizing.    The  district  court  granted  summary  judgment  for  Wexford  because  Rayford
offered no evidence that Wexford’s stated reason for not rehiring him was pretext for race
discrimination.  We affirm.
No. 10‐1454                                                                                  Page 2


                                       I.  BACKGROUND

       Rayford, who is African American, is a medical doctor with a master’s degree in health
care  management.    Wexford  is  a  medical  services  vendor  providing  medical  treatment  to
inmates within the Illinois Department of Corrections (“IDOC”).  Rayford joined Wexford in
April 2000 as a Regional Medical Director (“RMD”), a managerial position overseeing all the
IDOC facilities under Wexford’s contract.  In July 2005, Wexford lost its contract with the IDOC
and, forced to downsize, fired several employees including Rayford.  Rayford testified in his
deposition  that  Wexford’s  Chief  Medical  Officer,  Dr.  Thomas  Lundquist,  told  him  that  he
would be rehired as an RMD if Wexford reacquired its contract in December. 

        Rayford  called  Elaine  Gedman,  Wexford’s  Vice  President  of  Human  Resources,  on
July  22,  2005  to  discuss  Wexford’s  loss  of  the  IDOC  contract  and  his  severance  package.
Disagreement over whether Rayford disparaged Wexford during this call—Wexford’s stated
reason for not rehiring him—is at the heart of this lawsuit.  Gedman stated in an affidavit that
Rayford complained about Wexford as an institution, accused Wexford of treating him “like
a  dog,”  expressed  dissatisfaction  with  Wexford’s  management  team,  and  opined  that  the
company taking over the IDOC contract would provide better inmate care than Wexford.  In
his deposition Rayford acknowledged complaining that a specific Wexford employee treated
him  “like  a  dog,”  but  he  denied  making  the  other  remarks  or  disparaging  Wexford  as  an
institution. 

       Wexford  did  reacquire  the  IDOC  contract  in  December  2005,  and  Rayford  called
Gedman to inquire about being rehired.  But Rayford no longer wanted his previous RMD
position, he testified, because of the “political stuff that was going on,” and instead sought the
Site Medical Director (SMD) position at Pinckneyville.  Gedman conferred with Lundquist
about Rayford’s request.  In his affidavit Lundquist stated that he found Rayford unsuitable
for managerial roles like RMD or SMD “based upon Dr. Rayford’s derogatory comments about
Wexford to Ms. Gedman” on July 22.

        Gedman promptly informed Rayford that Lundquist opted not to rehire him as an SMD.
Rayford recalled Gedman telling him that he “wouldn’t work out in their management scheme”
and that she did not think Rayford was loyal to Wexford.  He testified that he interpreted these
remarks as discriminatory because “she had no reason [to say that],” though he acknowledged
that Gedman never mentioned his race.  Gedman then offered Rayford a position as a “PRN
doctor,” an as‐needed position with no benefits, which Rayford declined because he considered
that offer “vindictive.”  Rayford testified that he viewed Gedman’s PRN offer as discriminatory
because it was below his qualifications.  
No. 10‐1454                                                                                       Page 3


        Rayford appealed Lundquist’s decision not to rehire him as an SMD to Wexford’s CEO
and President, and received a rejection from Gedman.  Gedman wrote that Wexford would not
rehire him in a management capacity due to the circumstances surrounding his departure and,
she wrote, his “subsequent communications with Wexford.”  The Pinckneyville SMD position
remained vacant for six months, during which time Wexford advertised the position as open.
Wexford hired Dr. Timothy Mathis, a Caucasian, as acting medical director before eventually
selecting Dr. Olukunle Obadina, an African American, as Pinckneyville’s permanent SMD.

        Rayford  sued  Wexford  for  discriminating  against  him  because  of  his  race  when  it
refused to rehire him as an SMD in December 2005, in violation of 42 U.S.C. § 1981 and Title VII
of the Civil Rights Act of 1964.  The district court found that Rayford established a prima facie
case for race discrimination, but concluded that Rayford could not show that Wexford’s stated
reason  for  not  rehiring  him—his  disparaging  the  company’s  management  on  July  22  to
Gedman—was pretext.  Based on the evidence, the court determined, no reasonable factfinder
could find that Lundquist’s decision not to rehire him—even if based on a false report—was
dishonest or pretext.  And even if Gedman’s false report influenced Lundquist’s decision, the
court alternatively found, Rayford did not prove that Gedman’s dishonesty was due to his race.

                                          II.  DISCUSSION

        Claims of race discrimination under Title VII and § 1981 both require the plaintiff to
prove the same prima facie elements.  McGowan v. Deere & Co., 581 F.3d 575, 579 (7th Cir. 2009).
A plaintiff alleging race discrimination under Title VII or § 1981 may prove his case under
either the direct or indirect method.  Id.  Rayford proceeds under the indirect method, so his
Title VII and § 1981 claims are evaluated under the burden‐shifting framework of McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802, 804 (1973); see McGowan, 581 F.3d at 579.

        Under  McDonnell  Douglas,  the  plaintiff  typically  must  establish  a  prima  facie  case
before proceeding to the question of pretext.  411 U.S. at 802, 804; see Coco v. Elmwood Care, Inc.,
128  F.3d  1177,  1178  (7th  Cir.  1997).    In  this  vein,  Wexford  argues  that  the  district  court
erroneously assessed the prima facie case for discrimination under the indirect method.  The
district  court  allowed  Rayford  to  complete  his  prima  facie  case  with  proof  that
the  Pinckneyville  SMD  position  remained  open  while  Wexford  sought  other  applicants.
Wexford urges that the court instead should have required Rayford to show that a similarly‐
situated employee outside his protected class, and with a similar work history, was reinstated,
see generally Timms v. Frank, 953 F.2d 281, 286 (7th Cir. 1992), which Wexford says Rayford
cannot prove.

      Wexford’s argument is besides the point.  At the outset, we note that a plaintiff can
complete the prima facie case for race discrimination by proving either (1) that the position
No. 10‐1454                                                                                             Page 4


remained open while the employer sought other applicants, or (2) that a similarly‐situated
employee  outside  the  plaintiff’s  protected  class,  and  with  a  similar  work  history,  was
reinstated.  See, e.g., Blise v. Antaramian, 409 F.3d 861, 866 (7th Cir. 2005); Millbrook v. IBP, Inc.,
280  F.3d  1169,  1174  (7th  Cir.  2002);  Mills  v.  Health  Care  Serv.  Corp.,  171  F.3d  450,  454  (7th
Cir. 1999).  Moreover, McDonnell Douglas itself was a failure‐to‐rehire case that required the
plaintiff to show that a position remained open.  411 U.S. at 802.  But more importantly, once
a  defendant—like  Wexford  here—comes  forward  with  a  non‐discriminatory  reason  for
its  action  at  the  summary  judgment  stage,  the  prima  facie  case  “simply  drops  out  of  the
picture.”    Brewer  v.  Bd.  of  Trs.  of  Univ.  of  Ill.,  479  F.3d  908,  915‐16  (7th  Cir.  2007)  (citing
St. Maryʹs Honor Ctr. v. Hicks, 509 U.S. 502, 510‐11(1993)).  Because Wexford offered a legitimate,
non‐discriminatory reason for refusing to rehire Rayford based on his alleged disparaging
remarks about Wexford to Gedman, see, e.g., Koski v. Standex Int’l Corp., 307 F.3d 672, 677‐78 (7th
Cir. 2002), “it doesnʹt matter whether [Rayford] has presented a prima facie case.”  Brewer, 479
F.3d at 915.

        Rayford next argues that the district court erred in finding that Wexford’s reason for not
rehiring him was not pretext.  He contends that the court should have found that Lundquist’s
reason—Rayford’s disparaging remarks to Gedman on July 22— covered up Gedman’s racial
animus toward him.  In Rayford’s view, Lundquist was Gedman’s “cat’s paw”—a decision‐
maker who was “singularly influenced” by, and had “blind reliance” on, a subordinate.  See
Staub  v.  Proctor  Hosp.,  560  F.3d  647,  659  (7th  Cir.  2009),  cert.  granted,  130  S.  Ct.  2089  (2010)
(granting certiorari to decide whether a lesser degree of influence could also create a “cat’s
paw” relationship).  Rayford notes Lundquist’s acknowledgment in his affidavit that he chose
not to rehire Rayford “based upon” what Gedman “advised” him of the July 22 phone call, and
from this Rayford infers that Lundquist “rubber‐stamped” Gedman’s decision not to rehire him
for the SMD position.  Wexford would be liable for any discriminatory intent that Gedman
possessed, see generally Hill v. Potter, No. 09‐2815, 2010 WL 3385194, at *3 (7th Cir. Aug. 20,
2010), and the question of Gedman’s intent, he asserts, should be a question for the jury.

         But even if the district court had found that Lundquist was Gedman’s “cat’s paw,”
Rayford misapprehends the burden of proof he must meet to prove Gedman’s discriminatory
intent.    A  plaintiff  using  indirect  evidence  to  prove  discriminatory  intent  cannot  avoid
summary judgment solely by challenging a witness’s credibility; the plaintiff must also present
independent evidence to show why that witness is not credible.  See, e.g., Springer v. Durflinger,
518 F.3d 479, 484 (7th Cir. 2008) (“[W]hen challenges to witness’ credibility are all that a plaintiff
relies  on  .  .  .  summary  judgment  in  favor  of  the  defendant  is  proper.”);  Cichon  v.  Exelon
Generation Co., 401 F.3d 803, 814‐15 (7th Cir. 2005) (a plaintiff must offer at least a “shred of
affirmative  evidence”  to  call  into  question  the  witness’s  credibility).    Rayford  states  in  his
appellate brief that “the issue of discrimination in this case ultimately comes down to who is
No. 10‐1454                                                                                   Page 5


more believable:  Ms. Gedman or Dr. Rayford,” but he points to nothing in the record other
than his own deposition to discredit Gedman as a witness. 

        Moreover, even if we assumed that Gedman lied, Rayford still would have to point to
circumstances from which a jury could infer that her real reason for lying was discriminatory.
See generally McGowan v. Deere & Co., 581 F.3d 575, 581‐82 (7th Cir. 2009).  Rayford relies on
Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 147 (2000), to argue that the jury could
consider Gedman’s lies as ultimate proof of her discriminatory intent.  But as we explained in
McGowan, “Reeves did not eviscerate the requirement that there must still be circumstances
demonstrating  the  presence  of  intentional  discrimination.”    581  F.3d  at  581.    Contrary  to
Rayford’s assertion at oral argument, evidence of intentional discrimination is required at the
summary judgment stage even when the plaintiff seeks to prove discriminatory intent through
indirect evidence.  See id. at 579, 581.  But Rayford has not pointed to any circumstances that
would permit a reasonable juror to infer that Gedman lied for a discriminatory reason, and
“‘discrimination  law  would  be  unmanageable  if  disgruntled  employees  .  .  .  could  defeat
summary judgment by . . . speculating about the defendant’s motives.’”  Springer, 518 F.3d at
484 (citation omitted).

                                       III.  CONCLUSION

       For the reasons stated above, the judgment in favor of the defendant is AFFIRMED.